Citation Nr: 0934806	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  00-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right inguinal 
hernia, including as secondary to the service-connected 
hammer toe deformity of the second digit of the left foot, 
with a history of displaced middle metatarsal.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for curvature of the 
spine, including as secondary to the service-connected hammer 
toe deformity of the second digit of the left foot, with a 
history of displaced middle metatarsal.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a deformity of the 
third toe of the left foot, including as secondary to the 
service-connected hammer toe deformity of the second digit of 
the left foot, with a history of displaced middle metatarsal.




4.  Entitlement to an increased evaluation for hammer toe of 
the second digit of the left foot with a history of displaced 
middle metatarsal, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran enlisted in the Naval Reserves in November 1942 
and was released to inactive duty shortly thereafter.  He was 
recalled to active duty in May 1943; however, he was found to 
be not physically qualified for active duty and was 
discharged in November 1943.  He subsequently served in the 
Army National Guard from October 1977 until October 1980.   
During that time there was a period of active duty for 
training from July 7, 1979 until July 21, 1979.  He performed 
subsequent reserve service from 1980 until November 1981.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1997 and August 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The Board initially reviewed the claim concerning an 
increased evaluation for the hammer toe of the second digit 
of the left toe in July 2002 and July 2003 but specifically 
considered whether an appeal had been timely filed.  The 
Board concluded the appeal had not been timely filed in the 
July 2003 decision and the Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in April 2004, the Court 
granted a Joint Motion for Remand submitted by the parties in 
the case and vacated the Board's July 2003 decision.  The 
terms of the Joint Motion for Remand were incorporated by the 
Court in its order, and were thus binding upon VA, including 
the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After considering the Joint Motion, the Board concluded in a 
September 2004 decision that the appeal was timely filed and 
remanded the claim for further development.  The Board again 
considered the claim in March 2007 and again remanded the 
claim for further development.  The RO/Appeals Management 
Center (AMC) completed all requested development, but 
continued the denial of benefits sought.  As such, this 
matter is properly returned to the Board for appellate 
consideration.  

The Board first considered the issues concerning whether new 
and material evidence had been submitted in March 2007 and 
remanded the claims for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

In the decision below, the Board reopens the claims for 
service connection for curvature of the spine and service 
connection for a deformity of the third toe of the left foot.  
A review of the record reflects the reopened claims require 
additional development.  Accordingly the issues of service 
connection for curvature of the spine and service connection 
for a deformity of the third toe of the left foot are being 
REMANDED and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1998 rating decision which denied service 
connection for curvature of the spine, a right inguinal 
hernia and a deformity of the third toe of the left foot, is 
final.

2.  The evidence associated with the claims file subsequent 
to the September 1998 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
right inguinal hernia and does not raise a reasonable 
possibility of substantiating the claim.

3.  The evidence associated with the claims file subsequent 
to the September 1998 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
curvature of the spine and raises a reasonable possibility of 
substantiating the claim.

4.  The evidence associated with the claims file subsequent 
to the September 1998 rating decision relates to an 
unestablished fact necessary to substantiate the claim for a 
deformity of the third toe of the left foot, and raises a 
reasonable possibility of substantiating the claim.

5.  The Veteran's hammer toe deformity of the left foot with 
a history of a displaced middle metatarsal is not manifested 
by hammer toes of all digits of the left foot.




CONCLUSIONS OF LAW

1.  Evidence received since the final September 1998 
determination wherein the RO denied the Veteran's claim of 
entitlement to service connection for a right inguinal hernia 
is not new and material, and the Veteran's claim for that 
benefit is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2008).

2.  Evidence received since the final September 1998 
determination wherein the RO denied the Veteran's claim of 
entitlement to service connection for curvature of the spine 
is new and material, and the Veteran's claim for that benefit 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2008).

3.  Evidence received since the final September 1998 
determination wherein the RO denied the Veteran's claim of 
entitlement to service connection for a deformity of the 
third toe of the left foot is not new and material, and the 
Veteran's claim for that benefit is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2008).

4.  The criteria for an increased compensable evaluation for 
hammer toe deformity of the second digit of the left foot 
with a history of displaced middle metatarsal have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 
5282 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Additionally, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Concerning claims for an increased evaluation, in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
This decision also directed that if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.  
However, this decision has been partially vacated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit concluded in Vazquez 
Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed.Cir. 
September 4, 2009) that as 38 U.S.C.A. § 5103 does not 
require notice be Veteran specific, there was no need for VA 
to provide notification of alternate diagnostic codes that 
may be applicable to the Veteran's claim.  The Federal 
Circuit also found that the failure to advise the Veteran to 
submit evidence of the effect that worsening have on 
employment and daily life is not a breach of the statutory 
duty to notify.  Id.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In this case, the notice letter provided to the Veteran in 
April 2007 advised the Veteran that the claims for curvature 
of the spine, a right inguinal hernia and a deformity of the 
third digit of the left foot had previously been denied and 
required the submission of new and material evidence in order 
to be reopened.  The April 2007 letter defined "new and 
material evidence."  This letter further indicated that the 
claim was denied as there was no nexus between any of the 
claimed disabilities and service or a service-connected 
disability.  The RO advised the Veteran that new evidence 
should pertain to this fact.  Consequently, the Board finds 
that adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  Furthermore, in 
this decision, the Board reopens the claim for service 
connection for a disability of the right shoulder.  
Accordingly, any deficiency regarding notice of the basis for 
a prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the Veteran's claim. See Kent, 20 Vet. App. at 1.  

The April 2007 letter also satisfied the requirements for 
notification under Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, letters sent in February 2004, May 2004, 
October 2004, August 2007, March 2008 and August 2008 also 
advised the Veteran of the evidence required to substantiate 
the underlying claim, the evidence VA would seek to provide 
and the evidence the Veteran should seek to provide.  The 
letters also advised the Veteran of the criteria used to 
determine the disability rating and effective date.

Concerning the claim for an increased evaluation the Veteran 
was provided a letter in August 2008 that specifically 
advised him of how to substantiate a claim and provided the 
criteria for an increased evaluation under the relevant 
Diagnostic Code. See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated in part sub nom. Vazquez Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.) (holding that the VA did not need 
to provide notification of alternate diagnostic codes or 
advise the Veteran to provide evidence of the effect that 
worsening have on employment and daily life).  Accordingly, 
the Board finds that all notification requirements have been 
satisfied. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records and statements in support of his claim.  

Concerning the claim for an increased evaluation, the Board 
notes that the Veteran's most recent VA examination of the 
foot was dated in April 2005.  Accordingly, the Board 
considered whether to remand the claim for an updated VA 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that a Veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the Veteran's contention that his disability had increased in 
severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered "contemporaneous").  In the present case, however, 
the Veteran has submitted medical evidence dated as recently 
as September 2008 which addresses the relevant criteria for 
the rating a hammer toe disability.  In other words, an 
additional remand for this purpose would not be of assistance 
to the Board and would only further delay adjudication of a 
claim which has been pending since 1997.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided); 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


New and Material Evidence

The Veteran seeks service connection for curvature of the 
spine, service connection for a right inguinal hernia, and 
service connection for deformity of the third toe of the left 
foot, all claimed as secondary to the service-connected 
hammer toe deformity of the second digit of the left foot.  
The RO previously considered and denied claims for a 
curvature of the spine, a right inguinal hernia and deformity 
of the third toe of the left foot in a September 1998 rating 
decision.  The Veteran did not timely appeal this decision 
and as such, it has become final. 38 U.S.C.A. § 7103(a); 38 
C.F.R. §§ 20.302, 20.1103.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the September 1998 rating decision that 
initially denied the claims for service connection for 
curvature of the spine, a right inguinal hernia, and a 
deformity of the left third toe, the evidence of record 
consisted of service treatment records, a VA examination, and 
statements of the Veteran.  Subsequently, additional private 
medical records, VA medical records and statements of the 
Veteran have been associated with the claims file.  
Furthermore the Veteran provided testimony at a July 2009 
Board hearing in connection with his claims.

Concerning the application to reopen the claim for service 
connection for right inguinal hernia, the evidence submitted 
subsequent to the September 1998 rating decision is new, in 
that it was not previously of record; however, it is not 
material. The claim was initially denied as there was no 
evidence of a nexus between any current disability and the 
service-connected hammer toe disability of the second digit 
of the left foot.  Although the evidence submitted since the 
final September 1998 decision demonstrates complaints and 
treatment for a right inguinal hernia, none of the competent 
medical records provide evidence of a nexus between the 
current disability and service or demonstrating that the 
right inguinal hernia was caused or aggravated by the 
service-connected hammer toe of the second digit of the left 
foot. Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo 
v. Derwinski, 2 Vet. App. 51, 53 (1992). (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service); see also Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").

To the extent the Veteran provided statements and testimony 
alleging the hammer toe caused instability which in turn 
caused him to fall and sustain a hernia, the Board notes that 
this argument is cumulative and redundant. See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Specifically, the 
Veteran had argued as early as August 1998 that his hammer 
toe resulted in instability which caused the bicycle accident 
that he believed caused his right inguinal hernia.  
Similarly, the Veteran related to a VA examiner in June 1997 
that he believed he had a right inguinal hernia as a result 
of a bicycle accident which was directly caused by 
instability due to his hammer toe.  The Veteran provided no 
new evidence, other than his own statements, to support such 
an assertion.  Accordingly, the Veteran's testimony alone is 
duplicative of his prior arguments and does not constitute 
material evidence.

Therefore, the evidence submitted since the final September 
1998 rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for right inguinal hernia is not reopened.

Concerning the application to reopen the claim for service 
connection for curvature of the spine, the evidence submitted 
subsequent to the September 1998 rating decision is new, in 
that it was not previously of record and is also material. As 
noted above, the claim was initially denied as there was no 
evidence of a nexus between any current disability.  
Subsequent to the final September 1998 decision, the Veteran 
submitted private treatment records that included a February 
2007 letter from a private chiropractor that discussed the 
Veteran's history of hammer toe and discussed a change in 
gait.  The chiropractor further related that the alteration 
of the Veteran's gait may have attributed to a structural 
change and other pains in or related to the spine.  Presumed 
credible, the additional evidence received since the 
September 1998 rating decision suggests a nexus between the 
current disability and the service-connected disability. See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that 
"the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied").

Therefore, the evidence submitted since the final September 
1998 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for 
curvature of the spine is reopened.

Concerning the application to reopen the claim for service 
connection for a deformity of the third digit of the left 
foot, the evidence submitted subsequent to the September 1998 
rating decision is new, in that it was not previously of 
record; and is also material.  As with the other claims, the 
claim for service connection for a deformity of the third 
digit of the left foot was initially denied as there was no 
evidence of a nexus between any current disability and the 
service-connected hammer toe disability of the second digit 
of the left foot.  Subsequent to the final September 1998 
decision, additional evidence, including private and VA 
records were associated with the claims file.  Significantly, 
a March 2004 VA examination concluded the Veteran had a 
hammer toe of the second toe of the let foot and no movement 
of the distal interphalangeal joint in the third left toe.  
The examiner noted that the third toe on the left foot was 
overlapped by the second toe at the distal phalanx.  
Similarly, a March 2002 VA outpatient treatment record noted 
a flat third toe which the Veteran indicated had lost its 
arch due to the Budin splint used to treat the hammer toe.  
The Veteran was advised to not wear the Budin splint at night 
or at all if the Veteran thought it ruined the third toe.  
Presumed credible, the additional evidence received since the 
September 1998 rating decision suggests a relationship 
between the third toe of the left foot and the service-
connected hammer toe of the second toe. See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").

Thus, the additional evidence received since the September 
1998 rating decision relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for 
deformity of the left third toe is reopened.

Increased Evaluation

The Veteran seeks an increased evaluation for hammer toe of 
the second digit of the left foot.  The RO granted service 
connection for a hammer toe deformity in an April 1984 rating 
decision.  At that time a noncompensable evaluation was 
assigned pursuant to Diagnostic Code 5282.  The Veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.   Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, the United States Court 
of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Under Diagnostic Code 5282, a noncompensable rating is 
warranted for hammer toe of a single toe and a 10 percent 
rating is assigned for all toes, unilateral without claw 
foot.  A 10 percent is the highest rating assignable under 
this Diagnostic Code.


The Veteran underwent a VA examination in June 1997 to assess 
the severity of his hammer toe disability.  The examiner 
considered the record and the Veteran's subjective complaints 
of having a less firm footing of the left foot and an 
inability to weight bear.  Clinical findings reflected the 
second digit of the left foot showed a small amount of callus 
formation on the dorsal surface of the hammer toe.  The 
posture on standing, squatting, supination, pronation and 
rising on toes and heels was within normal limits except the 
examiner noted the Veteran was unable to maintain standing on 
the toes without difficulty and only could maintain rising on 
heels with some difficulty.  The appearance of the second 
digit was classic for hammer toe and there was a decreased 
range of motion of the toe.  Gait was within normal limits.  
The diagnosis was hammer toe deformity, second digit of left 
foot and status post dislocated middle metatarsal second 
digit of left foot.  

A March 2002 VA outpatient treatment record noted the Veteran 
had a hammer toe on the left foot with plantar flexion, fixed 
at the proximal interphalangeal joint.  There was a flat 
third toe which the Veteran complained lost its arch due to 
the Budin splint.  The physician indicated the Budin splint 
helped the hammer toe dorsal irritation.  

The Veteran underwent another VA examination in March 2004.  
The examiner reviewed the claims file and considered the 
subjective complaints of pain, weakness, stiffness and 
instability. The Veteran denied treatment for the toes other 
than wearing oversized shoes and wearing two pairs of socks 
to protect his toes.  There was no flare-up of joint disease. 
He did not use crutches, a brace or a cane. He was provided 
with a walker to use at night but indicated he did not use 
it.  There was no prior surgery for the hammer toe.  He 
explained he wrapped the second and third toes in paper.  

Clinical examination reflected an obvious, very profound 
hammer toe of the second toe of the left foot with profound 
flexion at the proximal interphalangeal joint and extension 
at the metacarpal phalangeal joint and slight extension at 
the distal interphalangeal joint.  The distal phalanx of the 
second left toe deviated laterally, rubbed against the hallux 
at the level of the nail and slightly overlapped the distal 
phalanx of the third toe. The third toe was somewhat flat. 
The little or fifth toes had a mild hammer toe deformity.  
There was nail fungus and tinea pedis bilaterally.  There was 
also moderate bilateral pes planus.  The range of motion of 
the second toe was limited but joints were not painful on 
movement.  He did develop cramps in the plantar surface of 
the foot under the area of the second metatarsal.  There was 
no evidence of painful motion, edema, instability, weakness 
or tenderness.  The Veteran appeared to have normal gait and 
could walk on his heels and perform tandem walking.  He could 
walk on the sides of his feet and on his toes, but deviated 
to the right when he walked on his toes.  There were no 
callosities, breakdown or ulcer of the feet.  There was an 
unusual shoe wear pattern with wear on the heel of the right 
foot.  The diagnoses were hammer toe left second toe, no 
movement of the distal interphalangeal joint third left toe, 
and an additional hammer toe of the left fifth toe.  There 
was also moderate pes planus.  

An August 2004 VA record noted complaints of hammer toes.  
Clinical examination reflected the big toes and second toes 
were covered with newspaper as treatment for the toes 
pressing together.  The feet were described as basically 
rectus feet and there were claw toes with pressure points 
between 1 and 2.

The Veteran was afforded a VA examination in April 2005.  The 
examiner reviewed the claims file and considered the 
Veteran's complaints.  There was no history of surgery or 
hospitalization for the foot.  There was no history of 
neoplasm. The Veteran used orthotic inserts but did not 
report a significant relief of symptoms.  There was no 
functional limitation on standing or walking and no foot 
joint symptoms.  There was tenderness, weakness, and 
stiffness but no fatigability or spasms.  The examiner noted 
a fixed hammer toe of moderate severity of the left second 
toe. There was no crepitus, edema, effusion, fatigability, 
instability, mass or muscle atrophy.  There was painful 
motion and tenderness.  There was no spasm, heat or weakness.  
The gait was described as intoeing.  There was evidence of 
abnormal weight bearing in the form of an abnormal shoe wear 
pattern with increased wear on the outside edge of the heel.  
There was no flatfoot or hallux valgus.  There was hammer toe 
of the second, third and fourth toe of the left foot. There 
was no hammer toe of the great toe or fifth toe.  There was 
also metatarsus varus.  The diagnosis was left foot hammer 
toe, second toe, 30 degree proximal interphalangeal joint and 
bilateral developmental metatarsus varus and bilateral 
congenital long second metatarsal and claw toe.  The 
condition had significant effect on daily living and cause 
weakness fatigue pain and disfigurement and had a mild effect 
on chores and shopping and traveling, moderate effect on 
exercise, severe effect on recreation and prevented sport.  
The condition did not affect the Veteran's ability to feed 
bath dress toilet or groom.  The examiner indicated the 
hammer toe was caused by having a longer second metatarsal 
than the first resulting in toe clawing to fit in shoe. There 
was no plantar callus to indicate abnormal gait and x-rays 
showed no diffuse bone changes. 

An August 2008 podiatry record noted the Veteran had 
contracted digits on the second to fifth toes bilaterally and 
a deviated first metacarpal phalangeal joint bilaterally.  
The assessment was hammer toe, hallux valgus, tinea pedis and 
peripheral vascular disease.  Another VA outpatient treatment 
record dated in August 2008 noted the Veteran has hammer toe 
and had issues on the second and third toes of both feet.  
Special shoes were ordered.  

Evaluating the evidence in light of the above rating criteria 
reflects that an increased compensable evaluation is not 
warranted.  Specifically, none of the evidence illustrates 
that the Veteran presented with hammer toes of all the 
Veteran's toes on the left foot.  For example, VA 
examinations in June 1997, March 2004 and April 2005 clearly 
indicated there were toes that did not manifest with hammer 
toe deformity.  The August 2008 VA record that noted the 
Veteran had contracted digits of the 2 to 5 toes bilaterally, 
failed to indicate involvement of the big toe.  Furthermore, 
the medical evidence and the Veteran's statements indicate 
that the 3rd toe of the left foot actually flattened rather 
than a hammer toe.  For example, the March 2002 VA record and 
March 2004 VA examination clearly indicated that the third 
toe was flat.  As the Veteran never had hammer toes of all of 
the toes of the left foot, an increased evaluation is not 
warranted.



The Board also considered whether an increased evaluation was 
warranted under another Diagnostic Code.  Diagnostic Code 
5282 suggests that the condition may manifest with claw foot 
and thus a rating under Diagnostic Code 5278 may be 
appropriate.  However, in the present case, while the August 
2004 VA record noted claw toes, the Veteran has never been 
diagnosed with claw foot, and a rating under Code 5278 is not 
warranted.  While the August 2008 VA record noted hallux 
valgus, there is no indication this is related to the 
service-connected hammer toe and furthermore, there are no 
objective findings that the condition was severe and 
equivalent to amputation of the great toe to warrant a 
compensable rating under Diagnostic Code 5280.  While the 
March 2004 VA examination noted pes planus, there s no 
indication this is a result of the service-connected hammer 
toe and as such a rating under Diagnostic Code 5276 is not 
warranted at this time.  Similarly, there is no indication 
from the pertinent medical evidence of record that the 
Veteran's left foot disability has been productive of 
metatarsalgia (Diagnostic Code 5279), hallux rigidus 
(Diagnostic Code 5281), malunion or nonunion of the tarsal or 
metatarsal bones (Diagnostic Code 5283).  38 C.F.R. § 4.71a.  

The Veteran has continually argued that his condition is an 
overall condition of the skeletal system and involves more 
than just the hammer toe of the left second digit.  The Board 
considered this assertion and considered rating the foot 
under Diagnostic Code 5284 for evaluation of foot injuries.  
While the Veteran clearly has significant disabilities of the 
foot, at the present time, the only service-connected injury 
is a hammer toe of the second digit of the left toe.  As 
such, the current Diagnostic Code for the evaluation of 
hammer toe disabilities is the most appropriate Diagnostic 
Code.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

Even considering the Veteran's subjective complaints of pain 
in his left foot and toes, the evidence of record does not 
demonstrate any additional limitation of motion or functional 
loss in response to repetitive motion that would support a 
compensable evaluation for any period on appeal. See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); 
see also 38 C.F.R. §§ 4.45, 4.59.  


Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate. However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

In addition, the Veteran's disability does not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular disability ratings are found to be 
inadequate, consideration of an extra-schedular disability 
rating is made. 38 C.F.R. § 3.321(b)(1).  The Board finds 
that the rating criteria is more than adequate to rate the 
Veteran's current symptomatology.  Furthermore, the evidence 
of record does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thun v. Peake, 22 Vet. App. 
111 (2008).  In the absence of such factors, the Board finds 
that the criteria for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Therefore, the preponderance of the evidence is against the 
Veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a right inguinal hernia is denied.

New and material evidence having been submitted, the claim 
for service connection for curvature of the spine is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a deformity of the third toe of the left foot 
is denied.

An increased compensable evaluation for a hammer toe 
disability of the second digit of the left foot with a 
history of displaced middle metatarsal is denied.  


REMAND

Having reopened the claims for service connection for the 
curvature of the spine and a disability of the left third 
toe, the Board finds that further development is necessary.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the Veteran has a current diagnosis, a 
service-connected disability of hammer toe deformity of the 
second toe of the left foot and an opinion that the altered 
gait from the hammer toe may have caused the defect of the 
spine.  The Veteran also submitted evidence suggesting a 
relationship between the service-connected hammer toe of the 
second toe and the flattened third toe.  Therefore, the Board 
is of the opinion that the Veteran has met the criteria of 38 
C.F.R. § 3.159 and a VA examination should be obtained. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The Veteran shall be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any disability 
of the lumbar spine that may be present. 
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished. The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

Whether it is at least as likely as not (a 
50 percent probability or more) that any 
diagnosed disability is related to the 
service-connected hammer toe disability of 
the left second toe or otherwise related 
to any event or incident in service.

A clear rationale for all opinions shall 
be provided, including a complete 
discussion of the relevant facts and 
medical principles.

2.  The Veteran shall be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any disability 
of the left third toe that may be present.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

Whether it is at least as likely as not (a 
50 percent probability or more) that any 
diagnosed disability is related to the 
service-connected hammer toe disability of 
the left second toe or otherwise related 
to any event or incident in service.

A clear rationale for all opinions shall 
be provided, including a complete 
discussion of the relevant facts and 
medical principles. 

3.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


